DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the engagement surfaces", “the axis of rotation”, and “that sidewall”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 1 recites the limitation “the axis of rotation”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what the limitations is referring to.


Claim 1 recites the limitation “that sidewall”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what the limitation is referring to.

Claim 10 recites the limitation "the stacking direction”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear as to what the limitation is referring to.


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 1:
Formon discloses a dispenser for dispensing sheet products stacked in a stacking direction, comprising: a housing (10) having first opposite side walls (14c, 14d) and second opposite side walls (14m, 14n) defining an interior space (16) configured to accommodate a stack of the sheet products (18), the housing (10) defining a dispensing opening (22) at a front end (near 14n) of the first and second opposite side walls (14c, 14d, 14m , 14n), and an engagement surface (60, 62) arranged at a front end portion of each of the first opposite side walls (14c, 14d) closer to one (near 14n) of the second opposite side walls (14m ,14n) than to the other (near 14m) of the second opposite side walls (14m, 14n), wherein the engagement surfaces (60, 62) are engageable with respective opposite edges (LS, RS) of the sheet products and extend in the stacking direction, wherein the dispenser further comprises a dispensing mechanism (25), the 

Formon fails to teach wherein the engagement surfaces are arranged between the axis of rotation and that side wall of the second opposite side walls to which the engagement surfaces are located closer to.  Examiner finds no support within the cited prior art for such and/or a combination of such. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651